DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 24 July 2022 ("Reply") is acknowledged.
Claims 31 and 42 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.

Information Disclosure Statement
The information disclosure statement filed 26 March 2018 fails in part to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	No copies were received of the stricken documents.

Drawings
The drawings are objected to because of the following informalities.  
Fig. 1, ref. no. 100 should not be underlined, but a lead line with an arrow should be used instead;
Fig. 2 needs to be broken into Figs. 2A, 2B because it shows two different orientations of the device (with corresponding amendment of the Specification);
Fig. 6, 
	is described as being a cross-sectional view (pg. 4, line 21), but no sectional line is presented in any drawing to indicate the location and direction of that view;
	ref. no. 600 shouldn’t be underlined, but a lead line with an arrow should be used instead;
Fig. 9,
	should be relabeled 9A, 9B, because it shows two different orientations of the device (with corresponding amendment of the Specification);
	halftone images are not acceptable, because they are not black-and-white line drawings and the halftone renderings obscure the drawings subject matter (37 C.F.R. § 1.84(a)(1));
	ref. no. 902 is not discussed in the Specification;
Fig. 10, should be relabeled 10A, 10B, because it shows two different orientations of the device (with corresponding amendment of the Specification);
Fig. 11, the use of solid black in illustrations is expressly prohibited (37 C.F.R. § 1.84(m));
Figs. 12, 13,
	are nearly illegible; 
	include inappropriate shading; and
	should be relabeled 12A, 12B, 13A, 13B, because they show different orientations of the device (with corresponding amendment of the Specification); 
Fig. 14,
	should be relabeled 14A-C, because it shows different orientations of the device (with corresponding amendment of the Specification); 
	ref. no. 1420 not discussed in Specification; and
Fig. 15 should be relabeled 15A, 15B, because it shows different orientations of the device (with corresponding amendment of the Specification).

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or revision of the Specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
page 4, 
	line 12, Fig. 2 does not show an image;
	line 17, Fig. 4 does not show images; 
page 22, line 3, “a” is missing;
page 28, line 14, “passed” should be “past”; and the arrow for H should be pointed in the opposite direction to match this text.

Appropriate correction is required.

Claim Objections
Claims 4, 9, and 22 are objected to because of the following informalities:

	Claim 4, line 2, and Claim 9, line 2, “or” should be “and” to correctly define a set (see pg. 12, lines 6-16, where Applicant indicates the correct formation of a set of alternatives); and
Claim 22, line 1, “an” is misused.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the deployable device" in the last line; there is insufficient antecedent basis for this limitation in the claim; the term has been treated as “the deployable instrument.”
	Claims 2-9 and 53 are rejected as depending from Claim 1 and not curing the foregoing defect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 22, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,983,096, granted to Pacheco et al. (“Pacheco”).
	Pacheco describes a hub substantially as claimed by Applicant, as follows.
	Claim 1: A hub (Figs. 3, 7) for an optical shape sensing reference, comprising:
	a hub body (Fig. 3: 35, 36) configured to receive an elongated flexible instrument with a shape sensing system coupled to the flexible instrument within a path formed in the hub body (Fig. 3: path between corrugations 41, 42; the “instrument” and the “shape sensing system” are not claimed; Pacheco’s device is fully capable of receiving such an instrument in the path);
	a profile formed in the hub body in the path to impart a hub template configured to distinguish a portion of the elongated flexible instrument within the hub body in shape sensing data (corrugations 41, 42 define such a path); and
	an attachment mechanism formed on the hub body to detachably connect the hub body to a deployable instrument such that a change in a position of the hub body indicates a corresponding change in the deployable device (Fig. 7: channels 53, 54 are fully capable of detachable connecting to an unclaimed instrument as claimed).
	Claim 2: (The hub as recited in claim 1,) wherein the elongated flexible instrument includes a guidewire and the shape sensing system is disposed within the guidewire (as the “instrument” and “shape sensing system” are not within the metes and bounds of the claim, the guidewire is also outside the scope of the claim; Pacheco’s device is fully capable of receiving such a guidewire in the path).
	Claim 3: (The hub as recited in claim 1,) wherein the profile includes a two-dimensional or three-dimensional off-axis shape or strain (Figs. 3, 4: corrugations 41, 42 can create a 2-D shape and strain, off the longitudinal axis of a device inserted between them).
	Claim 4: (The hub as recited in claim 1,) wherein the deployable instrument includes one of a catheter, a sheath, a balloon or implantable device and the hub connects to the deployable instrument (as the “deployable instrument” and “shape sensing system” are not within the metes and bounds of the claim, the catheter, a sheath, a balloon, and implantable device are also outside the scope of the claim; Pacheco’s device is fully capable of receiving such devices in the path).
	Claim 7: (The hub as recited in claim 1,) wherein the hub body includes split-half portions (Fig. 7: 35a, 36a) to receive at least one of the deployable instrument and/or the elongated flexible instrument (col. 5, lines 13-18).
	Claim 8: (The hub as recited in claim 1,) wherein the hub body includes at least one of radiopaque markings and surface features configured to align, register and/or view the hub body in medical images (corrugations 41, 42 can be viewed in a photographic image, which is type of medical image).
	Claim 9: (The hub as recited in claim 1,) wherein the hub template is imparted by one of: a biased portion, a shape of the profile or a temperature changing device (corrugations 41, 42 are fully capable of imparting a shape of the profile, see Fig. 3).
	Claim 53: (The hub as recited in claim 1,) wherein the elongated flexible instrument is disposed within a lumen of an over the wire device that is not shape sense enabled and the hub template is configured to register the over the wire device to the elongated flexible instrument (the “instrument” and “over the wire device” are not within the metes and bounds of the claim; Pacheco’s device is fully capable of registering an over-the-wire device to an elongated flexible instrument with corrugations 41, 42).
	Claim 22: A system for an optical shape sensing (Figs. 3, 7), comprising:
	a hub body (Fig. 3: 35, 36) configured to receive an elongated flexible instrument with an optical shape sensing system coupled to the flexible instrument within a deformable path formed in the hub body (Fig. 3: path between corrugations 41, 42; the “instrument” and the “shape sensing system” are not claimed; Pacheco’s device is fully capable of receiving such an instrument in the path); 
	the deformable path includes a mechanism for displacing the flexible instrument to form a profile in the hub body in the deformable path to impart a hub template, when the mechanism is in a first position, to distinguish a portion of the elongated flexible instrument within the hub in shape sensing data (Figs. 3, 4, 7: corrugations 41, 42 define such a path when support members 35, 36 are closed); and
	an attachment mechanism formed on the hub body to detachably connect the hub body to a deployable instrument (Fig. 7: channels 53, 54 are fully capable of detachable connecting to an unclaimed instrument as claimed).

Claims 1-5, 7-9, 22, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2006/0015074, granted to Lynn (“Lynn”).
	Lynn describes a device substantially as claimed by Applicant, as follows.
	Claim 1: A hub (Figs. 1, 5-7) for an optical shape sensing reference, comprising:
	a hub body (Fig. 5: 214, 229) configured to receive an elongated flexible instrument with a shape sensing system coupled to the flexible instrument within a path formed in the hub body (Fig. 5: path between corrugations 207, 209; the “instrument” and the “shape sensing system” are not claimed; Lynn’s device is fully capable of receiving such an instrument in the path);
	a profile formed in the hub body in the path to impart a hub template configured to distinguish a portion of the elongated flexible instrument within the hub body in shape sensing data (path formed by and between corrugations 207, 209); and
	an attachment mechanism formed on the hub body to detachably connect the hub body to a deployable instrument such that a change in a position of the hub body indicates a corresponding change in the deployable device (entrance to passage 129, between curved hinges 118, is fully capable of detachably connecting such an unclaimed instrument).
	Claim 2: (The hub as recited in claim 1,) wherein the elongated flexible instrument includes a guidewire and the shape sensing system is disposed within the guidewire (as the “instrument” and “shape sensing system” are not within the metes and bounds of the claim, the guidewire is also outside the scope of the claim; Lynn’s device is fully capable of receiving such a guidewire in the path).
	Claim 3: (The hub as recited in claim 1,) wherein the profile includes a two-dimensional or three-dimensional off-axis shape or strain (Fig. 5: corrugations 207, 209 can create a 2-D shape and strain, off the longitudinal axis of a device inserted between them).
	Claim 4: (The hub as recited in claim 1,) wherein the deployable instrument includes one of a catheter, a sheath, a balloon or implantable device and the hub connects to the deployable instrument (as the “deployable instrument” and “shape sensing system” are not within the metes and bounds of the claim, the catheter, a sheath, a balloon, and implantable device are also outside the scope of the claim; Lynn’s device is fully capable of receiving such devices in the path).
	Claim 5: (The hub as recited in claim 1,) wherein the attachment mechanism includes a Luer lock (hub body includes tube 229, thus Luer 106 – described with reference to Fig. 1 - is formed on the hub body).
	Claim 7: (The hub as recited in claim 1,) wherein the hub body includes split-half portions to receive at least one of the deployable instrument and/or the elongated flexible instrument (Fig. 3: top portion 114, bottom portion 120).
	Claim 8: (The hub as recited in claim 1,) wherein the hub body includes at least one of radiopaque markings and surface features configured to align, register and/or view the hub body in medical images (Fig. 5: corrugations 207, 209 can be viewed in a photographic image, which is type of medical image).
	Claim 9: (The hub as recited in claim 1,) wherein the hub template is imparted by one of: a biased portion, a shape of the profile or a temperature changing device (hub template is imparted by a shape of the profile formed by corrugations 207, 209).
	Claim 53: (Previously Presented) The hub as recited in claim 1, wherein the elongated flexible instrument is disposed within a lumen of an over the wire device that is not shape sense enabled and the hub template is configured to register the over the wire device to the elongated flexible instrument (the “instrument” and “over the wire device” are not within the metes and bounds of the claim; Lynn’s device is fully capable of registering an over-the-wire device to an elongated flexible instrument with clamp 200).
	Claim 22: A system for an optical shape sensing, comprising:
	a hub body (Fig. 5: 214, 229) configured to receive an elongated flexible instrument with an optical shape sensing system coupled to the flexible instrument within a deformable path formed in the hub body (Fig. 5: path between corrugations 207, 209; the “instrument” and the “shape sensing system” are not claimed; Lynn’s device is fully capable of receiving such an instrument in the path);
	the deformable path includes a mechanism for displacing the flexible instrument to form a profile in the hub body in the deformable path to impart a hub template (corrugations 207, 209), when the mechanism is in a first position (clamp 200 closed), to distinguish a portion of the elongated flexible instrument within the hub in shape sensing data (Lynn’s device is fully capable of forming a portion which is thus distinguishable); and
	an attachment mechanism formed on the hub body to detachably connect the hub body to a deployable instrument (entrance to passage 129, between curved hinges 118, is fully capable of detachably connecting such an unclaimed instrument).

Claim 12 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2014/0275997, Chopra et al. (“Chopra”).
	Chopra describes a system substantially as claimed by Applicant, as follows.
	Claim 12: A system (Fig. 6) for an optical shape sensing, comprising:
	a hub body (Fig. 6: 360) configured to receive an elongated flexible instrument with an optical shape sensing system coupled to the flexible instrument within a path formed in the hub body (Fig. 3: sensor hold 372 defines such a path; the “instrument” and the “shape sensing system” are not claimed; Chopra’s device is fully capable of receiving such an instrument in the path);
	a profile formed in the hub body in the path to impart a hub template configured to distinguish a portion of the elongated flexible instrument within the hub in shape sensing data (path defined by sensor hold 372 is fully capable to distinguish as claims; see [0060]);
	an attachment mechanism formed on the hub body to detachably connect the hub body to a deployable instrument ([0059]: “The sensor device 358 includes a fiduciary apparatus 360 with a surface 364 that is removably attached to the patient P using an adhesive or other chemical or mechanical fixation mechanism.” Thus, the hub 360 can include adhesive to attach to another element, which is fully capable of detachable connecting to an unclaimed instrument, as claimed); and
	an optical sensing module (Fig. 6: 376) coupled to the optical shape sensing system to interpret the shape sensing data to identify the hub template in the shape sensing data to account for a position of the hub and the deployable instrument during deployment in a medical procedure ([0061]).
	Claim 54: (The system as recited in claim 12,) wherein the elongated flexible instrument is disposed within a lumen of an over the wire device that is not shape sense enabled and the hub template is configured to register the over the wire device to the elongated flexible instrument (the “instrument” and “over the wire device” are not within the metes and bounds of the claim; Chopra’s device is fully capable of registering an over-the-wire device to an elongated flexible instrument with holder 372).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn as applied to Claim 1 above, and further in view of U.S. Patent No. 6,592,544, granted to Mooney et al. (“Mooney”).
	Lynn describes a device substantially as claimed by Applicant; see above.  Lynn does not, however, describe its device’s attachment mechanism including a hemostatic valve attachment.
	Mooney relates to vascular access devices and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Lynn.  Mooney teaches, in such devices (see Fig. 1), further including a hemostatic valve 70 in the proximal portion of the device’s hub 10, to permit introduction of intravascular devices through the catheter tube and into the patient without blood backflow out the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Lynn’s device’s attachment mechanism to include a hemostatic valve attachment, because Mooney teaches doing so in a closely related vascular access catheter to permit introduction of intravascular devices through the catheter tube and into the patient without blood backflow out the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,258,614 describes another fiber optic crimping jig.
U.S. Patent No. 4,643,389 describes another vascular clamp similar to Lynn’s.
	The balance of the documents cited with this Office Action relate generally to OSS medical devices, catheter clamping devices, and optical fiber manipulation devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/22/2022